Citation Nr: 1616679	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar myositis; multilevel degenerative disk disease; bulging disc at L2-L3, L4-L5, L5-S1; broad base disk herniation L3-L4 claimed as lumbago, disc space loss, disc bulge, degenerative disc disease, sciatica, stenosis and narrowing (hereinafter, "lumbar spine disorder") prior to April 11, 2013.

2.  Entitlement to an initial rating in excess of 40 percent for the lumbar spine disorder, to include entitlement to any separate ratings for associated neurologic abnormalities and entitlement to an extraschedular rating.

3.  Entitlement to an initial rating in excess of 30 percent for somatoform disorder with depressed disorder not otherwise specified, also claimed as adjustment disorder with depressed mood, insomnia and somatoform disorder (hereinafter, "psychiatric disorder").

4.  Entitlement to an initial compensable rating for bilateral pingueculae (hereinafter, "eye disorder").

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for a chronic cardiovascular disability manifested by right ventricular hypertrophy.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, February 2003 to July 2004, and from January 2006 to July 2008.  Further, the record reflects he had additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board acknowledges that this decision did not formally deny entitlement to a TDIU, nor does it appear the Veteran otherwise formally perfected an appeal as to this issue.  Nevertheless, the Board finds that this issue is properly before it for appellate consideration in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has bifurcated the lumbar spine disorder claim as reflected on the title page, as this allows for an award of an increase in benefits prior to April 11, 2013.  Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The remaining issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 11, 2013, the Veteran's lumbar spine disorder was manifested by forward flexion limited to 30 degrees, when taking into account his complaints of pain.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the Veteran's lumbar spine disorder from July 12, 2008 to April 11, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board observes, however, that the Veteran's lumbar spine disorder claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify for these claims is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records are on file, as are various post-service medical records.  The Board notes that there are additional outstanding VA treatment records, as detailed below.  However, as the instant decision regarding the rating assigned to his lumbar spine disorder prior to April 11, 2013 is completely favorable, there is no prejudice in proceeding with a decision on this portion of his appeal of this issue at this time.  He has indicated he does not desire a hearing in conjunction with this case.  He was afforded a VA examination in November 2008, the report of which contains findings responsive to the rating criteria.  Accordingly, the Board finds the examination is adequate for rating purposes, and the duty to assist is also met.

Lumbar Spine Disorder

The Veteran's lumbar spine disorder is currently rated under Diagnostic Code 5243, which contemplates Intervertebral Disc Syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 
§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less.  

In this case, the Board finds that prior to April 11, 2013, a 40 percent rating is warranted, as the November 2008 VA examiner found that the Veteran's lumbar spine disorder was manifested by forward flexion limited to 30 degrees when taking into account his complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There are no findings to the contrary during this period.  


ORDER

From July 12, 2008 to April 11, 2013, a 40 percent rating for the lumbar spine disorder is granted.


REMAND

The April 2013 VA psychiatric examination report references electronic review of a pertinent December 21, 2010 VA treatment record that is not in the claims file.  Therefore, on remand, the entirety of the Veteran's VA outpatient records dated since July 12, 2008 should be associated with the record.

Moreover, resolution of the increased rating and service connection claims may effect whether the Veteran is entitled to a TDIU.  Therefore, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the hypothyroidism claim has been completed.  Further, the Board finds the Veteran should be provided with notification regarding what is necessary to substantiate a TDIU claim on remand.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU, along with a VA Form 21-8940.

Additionally, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypothyroidism and cardiovascular symptomatology; as well as the extent and severity of his service-connected disabilities and their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain all outstanding VA treatment records dated since July 12, 2008, including the December 21, 2010 psychiatric treatment note referenced in the April 2013 VA examination report and updated treatment records (dated since April 25, 2014).

3.  Then, after taking any additional development deemed necessary, to include updated VA examinations on the increased rating claims if worsening of the conditions is demonstrated by the evidence obtained,  readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits requested on appeal are not granted in full, he should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


